People v Egbunike (2015 NY Slip Op 08432)





People v Egbunike


2015 NY Slip Op 08432


Decided on November 18, 2015


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 18, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

RUTH C. BALKIN, J.P.
CHERYL E. CHAMBERS
JEFFREY A. COHEN
SYLVIA O. HINDS-RADIX, JJ.


2014-05823
 (Ind. No. 13-00815)

[*1]The People of the State of New York, respondent,
v Emmanuel C. Egbunike, appellant.


Del Atwell, East Hampton, N.Y., for appellant.
Janet DiFiore, District Attorney, White Plains, N.Y. (Jennifer Spencer and Laurie Sapakoff of counsel; Jack Peterson-Daily on the brief), for respondent.

DECISION & ORDER
Appeal by the defendant from a judgment of the Supreme Court, Westchester County (Molea, J.), rendered December 17, 2013, convicting him of grand larceny in the fourth degree, upon his plea of guilty, and imposing sentence.
ORDERED that the judgment is affirmed.
The defendant's contention that the Supreme Court failed to inform him of the immigration consequences of his plea of guilty is unpreserved for appellate review (see People v Peque, 22 NY3d 168, 183; People v DiPietro, 115 AD3d 977). In any event, that contention is belied by the record, which reveals that both the prosecutor and the court advised the defendant of the possibility that he would be deported as a result of his plea of guilty (see People v Martial, 125 AD3d 688, 689; People v Taveras, 123 AD3d 745; People v DiPietro, 115 AD3d 977).
The defendant's valid waiver of his right to appeal precludes appellate review of his contention that the sentence imposed was excessive (see People v Sanders, 25 NY3d 337; People v Lopez, 6 NY3d 248, 254; People v Seaberg, 74 NY2d 1, 11).
The defendant's remaining contention is without merit.
BALKIN, J.P., CHAMBERS, COHEN and HINDS-RADIX, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court